Citation Nr: 1546466	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-01 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for tendonitis of the lower extremities, to include bilateral hip disability.

4.  Entitlement to service connection for psychiatric disability claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to July 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided testimony before the undersigned at a Board videoconference hearing in July 2015.  A transcript of that hearing is of record.

The Veteran was denied entitlement to service connection for PTSD in a January 2010 rating decision.  He did not file a notice of disagreement within one year of that rating decision, however, in February 2011, VA treatment records dated from 2009 to 2011 were associated with the claims file.  These records include a December 2009 mental health treatment record suggesting that the Veteran has PTSD due to an in-service incident.  These records were not considered at the time of the January 2010 rating decision.  While the Board recognizes that these records were not, in fact, before the RO within one year of the January 2010 rating decision, these are VA treatment records.  VA records such as these are in constructive possession of the RO and, therefore, are considered to have been before VA at the time of that decision.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The January 2010 rating decision, thus, must be reconsidered.  Accordingly, the issue has been rephrased in the case caption, above.

The record before the Board consists entirely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

In January 2015, the Veteran raised claims for service connection for a stomach disorder, acid reflux, an esophageal disorder, a foot disorder, swollen pancreas, and a bladder disorder, as well as a claim for an increased rating for his service-connected bilateral knee disability.  These claims have not yet been considered by the Agency of Original Jurisdiction (AOJ) and are, therefore, REFERRED to the AOJ for appropriate action.


REMAND

The Board is of the opinion that additional development is required before the issues on appeal are decided. 

The Veteran claims that service connection is warranted for left and right ankle disabilities, as well as a bilateral lower extremity disability, which the RO characterized as "tendonitis, bilateral lower extremities (diagnosed as bilateral hip strains)."  In July 2009, the Veteran underwent VA examination of his joints, at which time the examiner diagnosed bilateral hip strain.  The Board observes that the Veteran claims this disability is etiologically related to his active service or was caused or aggravated by his service-connected bilateral knee disability.  The July 2009 VA examiner did not offer an opinion as to whether there is a left and/or right ankle disability, or whether the diagnosed hip disability is causally connected to service or related to the service-connected knee disabilities.  The Veteran has not been afforded a VA examination to completely assess the current nature and etiology of any ankle, lower extremity tendonitis, or hip disability.  In that the RO has awarded service connection for the knees and recognized the in-service fall which it has been determined caused the current knee disabilities, the Board finds that a complete opinion related to the lower extremity disorders at issue is needed to decide this claim.  38 C.F.R. § 3.159(c)(4) (2015).  A remand is, therefore, required.

As to the Veteran's PTSD claim, the Board observes that at his July 2015 hearing, he primarily discussed a stressor involving an in-service burn, which was deemed by the RO as unverifiable.  As discussed below, the medical evidence of record is largely incomplete, such that the Board is unable to assess whether there is medical evidence of the alleged in-service burn, which may potentially corroborate the claimed stressor.  A review of the clinical records, however, reveals that in December 2009, during the Veteran's initial treatment in a VA mental health center, it was determined that he carries a diagnosis of PTSD and that the PTSD is due to a stressor of a jump off of a vehicle in service.  Again, the right and left knee disabilities are service-connected on the basis of an in-service fall off of a vehicle.  PTSD remained on the Veteran's VA problem list at the time of the most recent VA treatment records, which are dated in January 2011.  These notations of PTSD are not made with reference to the Diagnostic Style Manual (DSM) criteria.  Thus, it is unclear whether the Veteran's PTSD is diagnosed in accordance with VA regulation.  38 C.F.R. § 4.125 (2015).  To date, he has not been afforded a VA psychiatric examination to assess whether the Veteran has a current diagnosis of PTSD as defined by VA regulation and, if so, whether that PTSD is due to the confirmed in-service fall from a vehicle.  Such an examination and opinion are needed to decide this claim.  38 C.F.R. § 3.159(c)(4).  Remand is required.

At the time of the Veteran's January 2011 VA mental health treatment, he reported that he recently started receiving benefits from the Social Security Administration (SSA).  In June 2011, a VA knee examiner noted that the Veteran is on SSA disability.  Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The RO or the Appeals Management Center (AMC) should thus obtain the Veteran's SSA records. 

Finally, the Board recognizes that VA outpatient treatment notes dated through May 25, 2011, from the Corpus Christi VA Outpatient Clinic (OPC) are of record.  On remand, development to obtain any outstanding, pertinent records, to include records since May 25, 2011, from the Corpus Christi VA OPC and any other facility from which the Veteran has received treatment for his claimed disabilities should be completed.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include any records pertaining to the Veteran's treatment at Corpus Christi VA OPC since May 25, 2011.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should undertake appropriate development to obtain the Veteran's records from the Social Security Administration.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Once the record is complete to the extent possible, the RO or the AMC should afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of each ankle disorder, hip disorder and tendonitis of a lower extremity present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the Veteran's history and the examination of the Veteran, the examiner should state a medical opinion with respect to each such disorder present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  If the diagnosed disability is not found to be directly related to the Veteran's active service, the examiner should state a medical opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected right and left knee disabilities. 

For purposes of the opinions, the examiner should assume that the Veteran is credible.  
  
The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

4.  Once the record is complete to the extent possible, afford the Veteran a VA examination by a psychiatrist or psychologist to determine the nature and etiology of his claimed PTSD.  All pertinent evidence must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The examiner should determine whether the Veteran has a current diagnosis of PTSD, as defined by VA regulation.  38 C.F.R. § 4.125 (2015).  If PTSD is diagnosed, the examiner should describe the stressors upon which the diagnosis is based, to include an assessment as to whether the PTSD is due to the in-service fall off of a vehicle, which is the basis for service connection for the right and left knee disabilities.  If the examiner determines that PTSD has not been present during the period of the claim, the examiner should explain why a diagnosis of PTSD is not warranted.

If PTSD is not diagnosed, the examiner should determine whether any other psychiatric diagnosis is appropriate.  If so, the examiner should state an opinion with respect to each such disorder as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to the Veteran's service, to include the fall off of a vehicle, which VA has conceded. 

For purposes of the opinion, the examiner should assume that the Veteran is credible.  
  
The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




